Order, Supreme Court, Bronx County, entered October 23, 1974, which denied *732plaintiff’s motion to discontinue this matrimonial action, and order, Supreme Court, Bronx County, entered November 6, 1974, which granted the wife’s application for pendente relief, unanimously affirmed, without costs and without disbursements. It is again noted that “ The best protection to both parties against any unfairness in the fixing of temporary alimony on the basis of affidavits is a speedy trial rather than appeal or reference” (Bleiman v. Bleiman, 272 App. Div. 760; see Ponard v. Ponard, 47 A D 2d 723; Gross v. Gross, 44 A D 2d 806). At the trial, the pendente lite award should have no effect in the determination as to the grant of permanent alimony, child support or the amount thereof, which determination should rest upon the evidence adduced at said trial. Concur— Stevens, J. P., Kupferman, Lupiano, Capozzoli and Lane, JJ.